              Case 5:13-cv-04513-RMW Document 236 Filed 12/28/18 Page 1 of 1
                                                                                                     Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     Evolutionary Intelligence, LLC
                                                       )            5:13-cv-4513
                                                           Case No: _______________
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
              v.
                                                       )   PRO HAC VICE
 6   Sprint Nextel Corp., et al.                       )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7
                                       Defendant(s).   )
                                                       )
 8
          I, /s/ Isaac Philip Rabicoff              , an active member in good standing of the bar of
 9    Illinois                       , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Evolutionary Intelligence, LLC                in the
                                                                  Nicholas Ranallo
      above-entitled action. My local co-counsel in this case is __________________________________,      an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      73 West Monroe Street                                 2443 Fillmore St. #380-7508
14    Chicago, IL 60603                                     San Francisco, CA 94115
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (773) 669-4459                                        (831) 607-9229
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    isaac@rabilaw.com                                     nick@ranallolawoffice.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 6313775      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 12/28/18                                                 /s/ Isaac Philip Rabicoff
22                                                                                 APPLICANT

23
                                         ORDER GRANTING APPLICATION
24                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of /s/ Isaac Philip Rabicoff                  is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
